Citation Nr: 0711692	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  01-06 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to March 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's application 
to reopen a claim of service connection for hemorrhoids on 
the basis that new and material had not been received. The 
veteran perfected a timely appeal of that determination to 
the Board.  

In September 2003, the Board remanded the case to the RO for 
further development.  In an August 2005 decision, the Board 
reopened the claim and remanded the case to the RO for 
further development and initial adjudication of the claim on 
the merits.


FINDING OF FACT

Giving the veteran the benefit of the doubt, the objective 
medical evidence is in equipoise as to whether his current 
hemorrhoids are related to service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, a 
hemorrhoids disorder was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in January 
2004, February and November 2005, and June 2006.  In those 
letters, the RO informed the veteran of the types of evidence 
needed in order to substantiate his claim of entitlement to 
service connection. VA has also informed the veteran of the 
types of evidence necessary to establish such claims, the 
division of responsibility between the veteran and VA for 
obtaining that evidence, and VA requested that the veteran 
provide any information or evidence in his possession that 
pertained to such claims. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

Furthermore, the veteran and his representative have clearly 
expressed that they have actual knowledge of the evidence 
needed to substantiate the claim, as shown in letters 
addressing the claim.  With the demonstration of actual 
knowledge of the evidence needed to substantiate the claim 
and as the veteran has had the opportunity to participate 
effectively in the processing of his claim, that is, the 
opportunity to submit evidence or argument on the claim, the 
purpose of the VCAA notice was not frustrated and the veteran 
was not prejudiced by any possibly remaining defect in the 
VCAA notice.  A remand for additional notice today would 
serve no useful purpose.

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  After VCAA compliant notice was provided, the 
appellant was then afforded an opportunity to respond.  He 
has also described the basis for his claim in statements.  
The claim was subsequently readjudicated and the appellant 
was provided  supplemental statements of the case in May 2005 
and December 2006.  Under these circumstances, the Board 
determines that the notification requirements of the VCAA 
have been satisfied.  Id; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)

Additionally, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply here to specifically include a 
requirement of notice that an effective date and rating will 
assigned if service connection is awarded. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, since the claim 
is being denied, no effective date or rating will be 
assigned; therefore, there can be no possibility of any 
prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Any question of appropriate notice pursuant 
to Dingess is mooted by the denial.  Nevertheless, the RO did 
provide notice to the veteran in June 2006 consistent with 
requirements under Dingess v. Nicholson.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical and personnel records, VA and private medical records 
including VA reports of examinations, and statements made in 
support of the veteran's claims.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

II.  Entitlement to Service Connection

The veteran claims that he has hemorrhoids due to service.  
Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).
  
To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The claims file includes sufficient medical evidence showing 
a diagnosis of hemorrhoids.  Because the record contains 
competent medical evidence of this current disorder, and no 
evidence to the contrary, the Board concedes the presence of 
such disability.  Therefore, the primary question is whether 
diabetes was incurred in or aggravated by active military 
service.  38 C.F.R. §§ 3.303 (2006).   

Service medical records show no indication of any hemorrhoids 
or problems associated with that disorder.  There is one 
treatment note showing that in January 1964 the veteran was 
seen for complaints of a sore throat, diarrhea, hyperacidity, 
and weakness.  The impression at that time was that the 
veteran had an intestinal virus.  There are no other 
indications of any intestinal problems and no indications of 
hemorrhoids in service.  At the February 1964 ETS (expiration 
of term in service) examination, on examination for abdomen, 
and anus and rectum (including hemorrhoids), was normal.

The veteran's service personnel records indicate that he 
served in Korea between September 1962 and September 1963.  
Based on the veteran's report of treatment for hemorrhoids in 
the early 1960s at a field station while serving in Korea, 
the RO requested a search for any such records.  Review of a 
response received in September 2006 shows that the search was 
unsuccessful.  

In cases where the veteran's service medical records are, 
through no fault of his own, unavailable, a heightened duty 
exists to assist the veteran in the development of the case.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (where the veteran's 
service medical records have been destroyed or lost, there is 
a duty to advise the veteran to obtain other forms of 
evidence).  In this case, the VA has made unsuccessful 
attempts to obtain the appellant's missing records.  The 
veteran has also been advised of the RO's unsuccessful 
efforts, and was requested to send any pertinent records he 
had.  Thus, the Board concludes the VA's heightened duty to 
assist the veteran is satisfied.

In such situations, the Board also has a heightened 
obligation to explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

Private medical records include a July 1967 report from 
Charles A. Brusch, M.D., in which he stated that he had first 
seen the veteran in July 1964, and subsequently in August and 
November 1964, and then in July 1967.  Dr. Brusch stated that 
the veteran reported complaints of pain in the chest, neck, 
and stomach for the past three months, as well as nausea and 
distress in the stomach from certain foods.  Dr. Brusch noted 
that the veteran had tenderness of the upper gastric region, 
and diagnosed duodenal ulcer.  Dr. Brusch stated that an X-
ray in August 1964 revealed a duodenal ulcer, and that a 
recent recheck on a Gastrointestinal series again showed a 
chronic duodenal ulcer.

The report of a September 1967 VA examination shows that the 
veteran reported complaints including pain in his stomach, 
loss of weight and appetite, nausea and vomiting 
occasionally.  Examination (gastrointestinal series) was 
negative for ulcer and duodenal cap showed no deformity or 
ulcer.  Other findings were noted to be consistent with 
duodenitis.  The report concludes with a diagnosis of 
duodenitis.
 
VA treatment records dated from 1996 to 2005 show treatment 
for various complaints and conditions.  The first indication 
of hemorrhoids is shown in treatment records dated in 
February 1996, when the veteran noted some discomfort due to 
hemorrhoids.  Other of the VA treatment records dated from 
1996 to 2005 show gastrointestinal and digestive system 
related assessments and diagnoses, including hemorrhoids, 
duodenitis and esophagitis, celiac disease, and sprue (celiac 
disease).  

A December 2001 progress note concluded with an assessment of 
celiac disease, and an opinion that it is feasible that the 
veteran had celiac manifestations for years and these may 
have contributed to his hemorrhoidal problems which he has 
suffered during the Korean War; His celiac disease has a 
clear genetic component-his sister has celiac sprue as well, 
therefore it is possible that he has had celiac sprue during 
or even before his military service.

During a January 2006 VA examination, the veteran reported 
that he had a long history of diarrhea, which the examiner 
stated was apparently diagnosed seven years before as being 
due to celiac disease.  The veteran reported that he still 
had three or four soft stools per day.  He reported that his 
last colonoscopy in 2001 was completely normal.  The veteran 
reported that recently his only complaint was that he has 
hemorrhoids, which are external and do not cause him pain or 
bleeding.  On examination the examiner found that the veteran 
had external hemorrhoids, which were slightly polypoid and 
reducible.  Internal examination of the rectum was completely 
negative.  

The report contains a diagnosis of history of celiac disease, 
causing the veteran to have diarrhea and most recently a 
history of several bowel movements a day without bleeding or 
pain.  The examiner opined that the veteran had had 
protruding hemorrhoids during his military career and also 
during his life, which is attributable to his multiple bowel 
movements.  The examiner noted that the veteran had several 
external hemorrhoids which were not painful or bleeding and 
internal examination of the rectum was negative.  The 
examiner opined that the hemorrhoids were more than likely 
associated with the history of celiac disease, which requires 
frequent bowel movements and constant treatment.

The resolution of this case hinges on whether there is 
adequate medical evidence of a nexus between the veteran's 
current disorder of hemorrhoids and service.  The Board has 
the duty to assess the credibility and weight to be given the 
evidence.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) 
(quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).  
The question of nexus is whether a chronic disorder of 
hemorrhoids was incurred in or aggravated by active military 
service.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).

In order for the veteran to prevail, it is only necessary 
that the probative evidence for and against the claim be in 
relative equipoise.  The favorable evidence need not outweigh 
that which is unfavorable for the veteran to be entitled to 
the benefit of the doubt.  To deny the claim would require 
that the evidence preponderate against it. Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996).

In sum, the medical evidence shows that the veteran's 
currently diagnosed hemorrhoids has been associated with his 
diagnosed celiac disease.  Celiac disease is defined as a 
malabsorption syndrome, precipitated by the ingestion of 
gluten-containing foods; its etiology is unknown but a 
hereditary factor has been implicated; and it is 
characterized by symptoms such as diarrhea; abdominal 
distention; flatulence; weight loss.  See Dorland's 
Illustrated Medical Dictionary 479 (28th ed. 1994).

Ciliac disease has symptoms which are varied.  Symptoms 
include gas, recurring abdominal bloating and pain, chronic 
diarrhea, constipation, weight loss/gain, and others.  The 
disease is uncommon and has been confused with and 
misdiagnosed as other conditions, including irritable bowel 
syndrome and intestinal infections.  
See 
http://digestive.niddk.hih.gov/ddiseases/pubs/celiac/index.ht
m. 

Service treatment records show that the veteran was seen on 
at least on occasion for complaints of diarrhea (diagnosed at 
the time as intestinal virus).  He has reported during VA 
treatment that he was treated at other times during service.  
He has also reported that he was treated for hemorrhoids 
during service.  Private treatment records show that the 
veteran was seen as early as July 1964 for stomach related 
complaints diagnosed as duodenal ulcer.  Duodenitis was 
diagnosed in September 1967 during VA examination, at which 
time the veteran reported complaints associated with his 
stomach, including loss of weight and appetite, nausea and 
vomiting.   

The competent medical evidence shows that there has been a 
continuity of symptoms after service, ultimately diagnosed as 
celiac disease with resulting hemorrhoids.  Physicians have 
diagnosed duodenal ulcer in 1964, and then duodenitis in 
1967.  The veteran is competent to attest, and has 
essentially attested that he has had a continuity of 
associated symptoms to the present, at which time he is 
diagnosed with celiac disease; and this was linked as the 
cause of his hemorrhoids.  The veteran's statements in this 
regard are credible.  Recently, the VA examiner at the 
January 2006 VA examination opined that the veteran had had 
hemorrhoids during service, attributable to his multiple 
bowel movements, which in turn were associated with his 
celiac disease.

The weight to be attached to relevant evidence is an 
adjudication determination. Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Board must assess the weight and 
credibility to be given to the evidence. Sanden v. Derwinski, 
2 Vet. App. 97, 101 (1992).  Given that some relevant service 
medical records are apparently unavailable, the Board has 
carefully considered the benefit-of-the-doubt rule, and 
attached added weight to this evidence with respect to the 
required element of demonstrating that a disease or injury 
resulting in current disability was incurred in the active 
military service.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Therefore, viewing the evidence objectively and liberally, 
the Board concludes that the evidence is at least in 
equipoise, and finds that service connection should be 
granted on the record for hemorrhoids.  That is, it is at 
least as likely as not that the claimed disorder of 
hemorrhoids is linked to service.  The veteran is therefore 
entitled to the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102. Accordingly, it is the judgment 
of the Board that service connection is warranted for 
hemorrhoids.
 
In arriving at its decision on this question, the Board 
acknowledges that it has relied upon material obtained 
subsequent to the RO's issuance of its supplemental statement 
of the case in December 2006.  Although reliance on such 
material generally gives rise to a duty on the part of the 
Board to notify the claimant of the material and of the 
reliance proposed to be placed upon it, see Thurber v. Brown, 
5 Vet. App. 119 (1993), such notification would serve no 
useful purpose here, as the Board is granting the benefit 
sought on appeal and there is consequently no risk of 
prejudice to the appellant. Cf. 38 C.F.R. §§ 19.37, 
20.1304(c) (2006) (new evidence received at the Board 
subsequent to the issuance of the last statement of the case 
or SSOC need not be referred to the agency of original 
jurisdiction for review and preparation of a SSOC if the 
Board determines that the benefit sought may otherwise be 
allowed).  Indeed, such a procedure would serve only to 
further delay an allowance of the benefit sought.


ORDER

Entitlement to service connection for hemorrhoids is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


